In related actions to recover damages for personal injuries, the plaintiffs in Action No. 2 appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated January 21, 1997, which granted the motion of the defendants Dennis McSpedon and Lafayette Jackson, as President and Treasurer, respectively, of International Brotherhood of Electrical Workers, Local 3, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff Francis Schalansky was injured as a result of an altercation with a fellow member of his union at a work site. We agree with the Supreme Court that the plaintiffs have not laid bare their proof that the respondents were negligent, and have failed to controvert the respondents’ proof that they had no duty to police the work site. Thus, the Supreme Court properly awarded summary judgment dismissing the complaint insofar as asserted against the respondents. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.